DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 37 and 46 are objected to because of the following informalities:  
With regard to claim 37: Line 21, it appears “opposite side” should be --opposite sides--.
With regard to claim 46: Line 6, it appears “second projecting sections” should be --a second projection section--.
Appropriate correction is required.

Claim 51 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
Note that claim 51 recites connecting two of prefabricated element according to any of the preceding claims and arranging the connecting element according to any of the preceding claims (emphasis added).
Accordingly, the claim 51 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	With regard to claim 37: Line 9, the limitation “the sub-frame” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --each sub-frame--.  Line 15, the limitation “the box-like structure” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the box-type structure--.  Line 20, it’s unclear if the limitation “sub-frames” is referencing the previously recited sub-frames.  For the purpose of examination, the limitation is considered to be directed to --said sub-frames--.  Line 20, it’s unclear if the limitation “two adjacent elements” is referencing the previously recited elements.  For the purpose of examination, the limitation is considered to be directed to --two adjacent elements of said plurality of prefabricated elements--. Line 21, the limitation “the two sub-frames” lacks sufficient antecedent basis. For the purpose of examination, the limitation is considered to be directed to --two of the sub-frames of the two adjacent elements--.  Line 21, it’s unclear if the limitation “adjacent elements” is referencing the previously recited adjacent elements.  For the purpose of examination, the limitation is considered to be directed to --the two adjacent elements--.
With regard to claim 38: The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regard to claim 40: Lines 1-2, the limitation “the essentially of whole of the length” lacks sufficient antecedent basis.
With regard to claim 41: Line 2, the limitations “the end” and “the edge surface” lacks sufficient antecedent basis.
With regard to claim 42: Line 2, the limitation “the distal end” lacks sufficient antecedent basis.

With regard to claim 44: Line 2, the limitation “the end” lacks sufficient antecedent basis.  
With regard to claim 45: Line 3, it’s unclear if the limitation “sub-frame” is referencing the previously recited sub-frames.  For the purpose of examination, the limitation is considered to be directed to --the sub-frames--.
With regard to claim 46: Line 3, the limitation “the surface” lacks sufficient antecedent basis.  Lines 3-4, it’s unclear if the limitation “said surfaces” includes the edge surfaces. Line 7, the limitation “the shape first projecting of sub-frames” lacks sufficient antecedent basis.   For the purpose of examination, the limitation is considered to be directed to –the shape of the projecting sections of the sub-frames--.  
With regard to claim 47:  The limitation “the sub-frame” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the sub-frames--.
With regard to claim 48: Each instance of the limitation “two adjacent elements” is referencing the previously recited elements.  For the purpose of examination, the limitations are considered to be directed to --the two adjacent elements--.
With regard to claim 49: Line 2, the limitation “the sub-frames or sub-frames” includes repetitive language.  For the purpose of examination, the limitation is considered to be directed to –the sub-frame and/or--.
With regard to claim 50: Line 2, the limitation “the pre-fabricated element” lacks sufficient antecedent basis.  Line 2, it’s unclear the limitation “two sub-frames” is referencing the previously recited sub-frames.


Allowable Subject Matter
Claims 37-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of claimed arrangement for constructing a building including a self-supporting insulation panel, sub-frames, box-type structure and connecting element is not adequately taught or suggested in the cited prior of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to connectors for adjacent panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633